DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Application, Amendments and Claims
Applicant's submission filed on 07 April 2021 has been entered.  Claims 1, 48-50, 53, 55 and 57-60 are pending; claims 1 and 48-49 are amended; and claims 59-60 are newly added.


Response to Arguments
Applicant's arguments filed 07 April 2021 have been fully considered by the Office but they are not persuasive.  
The applicant argues, on pages 5-6 of the Remarks, that Ben Oren does not disclose a cutting edge that extends distal to the distal end of the shaft.  The applicant points to Figures 3A-B of Ben Oren.  However, the rejection relies on Figure 1C of Ben Oren which clearly shows a cutting edge that extends distal to (protrudes from) the distal end of the shaft (see annotation of Figure 1C below) [par. 0164].

    PNG
    media_image1.png
    278
    518
    media_image1.png
    Greyscale

the cutting apparatus is separate from the shaft having the lumen” but this limitation is not in the claims.  The Office believes the current prior art rejection may be overcome by specifying that the optical fibers are within the cutting wedge of the tissue slitting tip, and the tissue slitting tip is part of the shaft itself.  Since the optical fibers provide ablation, any amendment of this nature would not support claiming an entirely “non-ablating” tissue slitting tip.


Claim Objections
Claims 1, 48-50, 53, 55 and 57-60 are objected to because of the following informalities:
Claim 1 recites “wherein the shaft includes an inner lumen running from the proximal end to the distal end to receive an implanted object” which the Office believes should include the word “configured” to make clear this is an intended use of the apparatus --wherein the shaft includes an inner lumen running from the proximal end to the distal end configured to receive an implanted object--
Claim 48 should include the word “the” prior to “tissue growth” in line 1 to provide antecedent basis to claim 1
Claim 59 recites “wherein the shaft includes an inner lumen running from the proximal end to the distal end to receive an implanted object” which the Office believes should include the word “configured” to make clear this is an intended use of the apparatus --wherein the shaft includes an inner lumen running from the proximal end to the distal end configured to receive an implanted object--
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 59 recites the limitation "the cutting wedge" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The metes and bounds of the claim limitation cannot be determined by the Office because it is unclear whether the applicant is intending to claim a cutting wedge formed by the shaft separate from “a tissue slitting tip comprising a distal cutting edge” or a tissue slitting tip comprising the cutting wedge and the distal cutting edge.  In the elected embodiment, show in Figure 25, the tissue slitting tip appears to comprise a cutting wedge having a distal cutting edge. Based on the claim, the shaft has a cutting wedge separate from the distal cutting edge on the tissue slitting tip.  In the interest of compact prosecution, the Office is interpreting the tissue slitting tip as comprising a cutting wedge and distal cutting edge.
Claim 60 is rejected by virtue of its dependence on claim 59.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 48, 53, 55 and 57-58 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ben Oren et al. (US 2013/0031800).

[Claim 1] Ben Oren discloses a tissue slitting apparatus comprising: 
a shaft (catheter shaft including a tip section, Figs. 1A-C #100) [par. 0159], wherein the shaft is flexible (the tip section may be made of a relatively flexible material compared to the rest of the catheter’s shaft) [par. 0179], the shaft having a proximal end and a distal end (catheters have proximal and distal ends), and wherein the shaft includes an inner lumen running from the proximal end to the distal end to receive an implanted object (the shaft is made of polymer tubing and a central lumen may be seen in the Figures), wherein the implanted object comprises a lead implanted within tissue growth on a wall of a vessel of a patient (the apparatus may be used to extract leads from blood vessel tissue) [pars. 0039-0041, 0130, 0210-0215]; and 
a non-ablating tissue slitting tip (circular cutter, Figs. 1A-C #106), wherein the non-ablating tissue slitting tip comprises a distal cutting edge extending distal to the distal end of the shaft (the circular cutter has a sharp distal edge that is shown protruding from the tip section in Fig. 1C) [par. 0164] that is configured to cut a slit that separates the tissue growth along a side and a length of the tissue growth, and wherein the tissue slitting apparatus is configured to separate a first, but not a second, portion of the tissue growth around a circumference of the implanted object to thereby permit the implanted object to be removed through the slit in the tissue growth while leaving the tissue growth attached to the wall of the vessel of the patient (Figure 10 shows the circular cutter extending over only a sector of the circumference of the catheter which would enable performance of the intended use of the tissue slitting apparatus as claimed – the Office notes Ben Oren specifically states “Alternatively, in an embodiment (not shown), there may exist a cutter (similar to the cutter shown in FIGS. 1A-C only having a shape of a sector of a cylinder)”) [pars. 0199-0200].

[Claim 48] Ben Oren discloses wherein the tissue growth forms a substantially cylindrical tube enclosing the implanted object (this limitation describes the tissue not the tissue slitting apparatus but the apparatus may operate on such tissue), and wherein the distal cutting edge of the non-ablating tissue slitting tip is angled away from the distal end of the shaft (the circular cutter has an angled sharp distal edge, see cutter #106 in Fig. 1C) so that the slit is cut from an interior of the cylindrical tube to an exterior of the cylindrical tube (the circular cutter may extend only over a sector of the circumference, as explained in the rejection of claim 1 above, which would enable performance of the intended use of the cutting edge as claimed).

[Claim 53] Ben Oren discloses the non-ablating tissue slitting tip is configured to be indexed along the lead via the inner lumen (the catheter may be used with a standard guidewire) [par. 0161].

[Claim 55] Ben Oren discloses an inner lumen.  Because no specific features of the inner lumen are described by the applicant, the Office holds that the inner lumen is configured to receive a mechanical traction device (e.g. guidewire) [par. 0161] for engaging the lead while the non-ablating tissue slitting tip separates the tissue growth.

[Claim 57]  Ben Oren discloses the circular cutter (Figs. 1A-C #106) is surrounded by circumferentially-directed optical fibers (Figs. 1A-C #104) positioned on the distal end of a catheter shaft (tip section, Figs. 1A-C #100) such that laser radiation transmitted by the fiber prepares undesired tissue for penetration by the sharp distal edge of the cutter (e.g. by changing the mechanical characteristic of the tissue such that soft tissue is crispier) [pars. 0039, 0131, 0160-161].  

[Claim 58] Ben Oren discloses the optical fibers and cutter may extend only around a portion (sector) of the circumference of the catheter shaft (Figure 10 shows the circular cutter extending over only a sector of the circumference of the catheter which would enable performance of the intended use of the tissue slitting apparatus as claimed – the Office notes Ben Oren specifically states “Alternatively, in an embodiment (not shown), there may exist a cutter (similar to the cutter shown in FIGS. 1A-C only having a shape of a sector of a cylinder)”) [pars. 0198-0200].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Ben Oren et al. (US 2013/0031800) as applied to claim 48 above, in view of Wynne et al. (US 5,507,760).

[Claim 49] Ben Oren discloses the non-ablating tissue slitting tip (circular cutter, Figs. 1A-C #106) but does not disclose wherein a profile of a portion of a circumference of the shaft with the non-ablating tissue slitting tip is non-circular, and a profile of a remaining portion of the circumference of the shaft is circular.
Wynne discloses an analogous blood vessel tissue slitting device comprising a non-ablating tissue slitting tip wherein a profile of a portion of a circumference of the shaft with the non-ablating tissue slitting tip is non-circular (pair of spiral members, Fig. 20 #62, whose thickness decreases to a single arcuate cutting edge), and a profile of a remaining portion of the circumference of the shaft is circular (the portion proximal to the spiral members is circular) [col. 8, lines 30-35].  The non-ablating tissue slitting tip is for cutting calcified materials.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the circular cutter and shaft taught by Ben Oren by including a pair of spiral members on the cutter as taught by Wynne in order improve the versatility of the cutter by enabling the cutting of calcified plaques.  The spiral members would form a non-circular profile over a portion of the cutter and shaft.

[Claim 50]  Ben Oren discloses the circular sector cutter (Figs. 1A-C #106) is surrounded by circumferentially-directed optical fibers (Figs. 1A-C #104) positioned on the distal end of a catheter shaft tip section, Figs. 1A-C #100) such that laser radiation transmitted by the fiber prepares undesired tissue for penetration by the sharp distal edge of the cutter (e.g. by changing the mechanical characteristic of the tissue such that soft tissue is crispier) [pars. 0039, 0131, 0160-161].  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to dispose optical fibers only around the spiral member cutters rendered obvious by Ben Oren in view of Wynne in order to direct light to only the tissue intending to be cut by the cutter.  Doing so would reduce energy use and avoid unnecessary light exposure to tissue regions not intending to be cut. 


Claims 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Ben Oren et al. (US 2013/0031800) in view of Wynne et al. (US 5,507,760).

[Claim 59]  Ben Oren discloses an apparatus for removing an implanted object from a tissue growth that forms a substantially cylindrical tube enclosing the implanted object, the tissue slitting apparatus comprising: 
a shaft (catheter shaft including a tip section, Figs. 1A-C #100) [par. 0159], wherein the shaft is flexible (the tip section may be made of a relatively flexible material compared to the rest of the catheter’s shaft) [par. 0179], the shaft having a proximal end and a distal end (catheters have proximal and distal ends), and wherein the shaft includes an inner lumen running from the proximal end to the distal end to receive an implanted object (the shaft is made of polymer tubing and a central lumen may be seen in the Figures), wherein the implanted object comprises a lead implanted within tissue growth on a wall of a vessel of a patient (the apparatus may be used to extract leads from blood vessel tissue) [pars. 0039-0041, 0130, 0210-0215], wherein a profile of a portion of a circumference of the shaft with the cutting 
a plurality of optical fibers disposed around a circumference of the shaft (the entire or a sector of the shaft corresponding to the cutter, Figs. 1A-C #106, may be surrounded by circumferentially-directed optical fibers, Figs. 1A-C #104, positioned on the distal end of a catheter shaft (tip section, Figs. 1A-C #100) such that laser radiation transmitted by the fiber prepares undesired tissue for penetration by the sharp distal edge of the cutter (e.g. by changing the mechanical characteristic of the tissue such that soft tissue is crispier) [pars. 0039, 0131, 0160-161]; and 
a tissue slitting tip (circular cutter, Figs. 1A-C #106) comprising a distal cutting edge extending distal to the distal end of the shaft (the circular cutter has a sharp distal edge that is shown protruding from the tip section in Fig. 1C) [par. 0164] that is configured to cut a slit from an interior of the cylindrical tube to an exterior of the cylindrical tube that separates the tissue growth along a side and a length of the tissue growth, and wherein the tissue slitting apparatus is configured to separate a first, but not a second, portion of the tissue growth around a circumference of the implanted object to thereby permit the implanted object to be removed through the slit in the tissue growth while leaving the tissue growth attached to the wall of the vessel of the patient (Figure 10 shows the circular cutter extending over only a sector of the circumference of the catheter which would enable performance of the intended use of the tissue slitting apparatus as claimed – the Office notes Ben Oren specifically states “Alternatively, in an embodiment (not shown), there may exist a cutter (similar to the cutter shown in FIGS. 1A-C only having a shape of a sector of a cylinder)”) [pars. 0199-0200].
Ben Oren does not disclose a profile of a portion of a circumference of the shaft with the cutting wedge is non-circular, and a profile of a remaining portion of the circumference of the shaft is circular.  
Wynne discloses an analogous blood vessel tissue slitting device comprising a non-ablating tissue slitting tip wherein a profile of a portion of a circumference of the shaft with the non-ablating tissue slitting tip is non-circular (pair of spiral members, Fig. 20 #62, whose thickness decreases to a single arcuate cutting edge), and a profile of a remaining portion of the circumference of the shaft is circular (the portion proximal to the spiral members is circular) [col. 8, lines 30-35].  The non-ablating tissue slitting tip is for cutting calcified materials.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the circular cutter and shaft taught by Ben Oren by including a pair of spiral members on the cutter as taught by Wynne in order improve the versatility of the cutter by enabling the cutting of calcified plaques.  The spiral members would form a non-circular profile over a portion of the cutter and shaft.
It would have further been obvious to one of ordinary skill in the art at the time the invention was made to dispose optical fibers only around the spiral member cutters rendered obvious by Ben Oren in view of Wynne in order to direct light to only the tissue intending to be cut by the cutter.  Doing so would reduce energy use and avoid unnecessary light exposure to tissue regions not intending to be cut. 

[Claim 60] Ben Oren discloses the tissue slitting tip is non-ablating (the circular cutter).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792  
17 May 2021